 

A.C. Simmonds and Sons Inc 10-Q [acsx-10q_063014.htm] 

Exhibit 10.6

 

SHARE PURCHASE AGREEMENT

 

THIS AGREEMENT made the 14th day of April, 2014

 

B E T W E E N:

 

VERTILITY OIL & GAS CORPORATION, a corporation incorporated pursuant to the laws
of the Province of Ontario (hereinafter called “Vertility”)

 

-and-

 

RABEA ALLOS, an individual and resident of Ontario (herein after the “Vendor”)

 

-and-

 

BLVD HOLDINGS, INC. a corporation incorporated pursuant to the laws of the State
of Nevada (hereinafter called “the Purchaser”)

 

WHEREAS the Vendor is the sole shareholder of Vertility;

 

WHEREAS the Vendor, Vertility Oil & Gas Corporation and the Purchaser have
agreed to sell and transfer all shares of Vertility Oil & Gas Corporation to the
Purchaser, and the Purchaser has agreed to purchase the Shares from the Vendor
for the consideration set out herein;

 

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
the covenants and agreements herein contained the parties hereto agree as
follows:

 

Article 1 - INTERPRETATION

 

1.01Definitions

 

In this Agreement, unless something in the subject matter or context is
inconsistent therewith:

 

(a)“Agreement” means this agreement and all amendments made hereto by written
agreement between Vertility Oil & Gas Corporation and the Purchaser;

 

(b)“Business Day” means a day other than a Saturday, Sunday or statutory holiday
in Ontario;

 

(c)“Closing” and “Time of Closing” means 10:00 a.m. (Toronto time) on the
Closing Date;

 

(d)“Closing Date” means the date the Purchaser issues all common shares of the
Purchaser contemplated in Section 2.01 to the persons as described in Schedule
“A”;

 

(e)“Purchase Price” has the meaning set out in Section 2.01;

 

(f)“Shares” means all shares whatsoever of Vertility Oil & Gas Corporation;

 

(g)“Vendor” means Rabea Allos.

 

 

 

  

1.02Headings

 

The division of this Agreement into Articles and Sections and the insertion of
headings are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement. The terms “this Agreement”,
“hereof”, “hereunder” and similar expressions refer to this Agreement and not to
any particular Article, Section or other portion hereof and include any
agreement supplemental hereto. Unless something in the subject matter or context
is inconsistent therewith, references herein to Articles and Sections are to
Articles and Sections of this Agreement.

 

1.03Extended Meanings

 

In this Agreement words importing the singular number only shall include the
plural and vice versa, words importing the masculine gender shall include the
feminine and neuter genders and vice versa and words importing persons shall
include individuals, partnerships, associations, trusts, unincorporated
organizations and corporations.

 

1.04Currency

 

All references to currency herein are to lawful money of United States unless
otherwise specified.

 

Article 2 - PURCHASE AND SALE

 

2.01Purchase and Sale and Purchase Price

 

(1)         The Vendor shall sell its Shares in Vertility to the Purchaser and
the Purchaser shall purchase the Shares of Vertility from the Vendor.

 

(2)         In consideration for subparagraph 2.01(1) above, the Purchaser shall
issue a total of seven million two hundred thousand (7,200,000) common shares of
the Purchaser to the listed individuals as indicated in Schedule “A”.

 

2.02Closing

 

The sale and purchase of the Shares shall be completed at the Time of Closing at
the offices of the Purchaser, Suite 102, 3565 King Road, King City, Ontario L7B
1M3.

 

Article 3 - REPRESENTATIONS AND WARRANTIES

 

3.01Vendor’s Representations and Warranties

 

The Vendor represents and warrants to the Purchaser, which representations and
warranties shall survive Closing by one year, that:

 

(a)Vertility is a corporation duly incorporated, organized and subsisting under
the laws of Ontario as a private company as that term is defined in the
Securities Act (Ontario) with the corporate power to own its assets and to carry
on its business and has made all necessary filings under all applicable
corporate, securities and taxation laws or any other laws to which the
corporation is subject;

 

(b)The Vendor is the sole owner of the Shares and the Shares are free and clear
of all liens, charges, encumbrances and any other rights of others;

 

 

 

  

(c)there are no undisclosed outstanding orders, notices or similar requirements
relating to Vertility or any member thereof issued by any building,
environmental, fire, health, labour or police authorities or from any other
federal, provincial or municipal authority and there are no matters under
discussion with any such authorities relating to orders, notices or similar
requirements;

 

(d)no dividends have been declared or paid on or in respect of the Shares and no
other distribution on any of its securities or shares has been made by Vertility
or any member thereof or paid by Vertility or any member thereof have been duly
and validly declared or paid;

 

(e)the Vendor, Vertility and each member thereof does not have any undisclosed
liability, obligation or commitment for the payment of income taxes, corporation
taxes or any other taxes or duties of whatever nature or kind, or interest or
penalties with respect thereto, except such as are disclosed in their financial
statements, or such taxes or duties not yet due as have arisen in the usual and
ordinary course of business and for which adequate provision in the accounts of
Vertility or any member thereof has been made, and Vertility or any member
thereof is not in arrears with respect to any required withholdings or
instalment payments of any tax or duty of any kind and has not filed any waiver
for a taxation year of Vertility or any member thereof under the Income Tax Act
(Canada) or any other legislation imposing tax on Vertility or any member
thereof;

 

(f)the Vendor and no member of Vertility is a party to any contract or
commitment outside the usual and ordinary course of business; and none is a
party to or bound by any contract or commitment to pay any royalty, licence fee
or management fee;

 

(g)there are no actions, suits or proceedings (whether or not purportedly on
behalf of Vertility or any member thereof) pending or threatened against or
materially adversely affecting, or which could materially adversely affect,
Vertility or any member thereof;

 

(h)all trade marks, trade names, patents and copyrights, both domestic and
foreign, related to, used in or required for the proper carrying on of Vertility
or any member thereof’s business are validly and beneficially owned by Vertility
or any member thereof with the sole and exclusive right to use the same and are
in good standing and duly registered in all appropriate offices to preserve the
right thereof and thereto, and none are beneficially owned directly or
indirectly by either of the Vendor or related persons;

 

(i)the conduct of Vertility or any member thereof does not infringe upon the
trade marks, trade names, patents or copyrights, domestic or foreign, of any
other person; and

 

(j)the Vendor is not a non-resident person within the meaning of section 116 of
the Income Tax Act (Canada).

 

(k)the covenants of the Vendor set forth in this Agreement shall survive the
completion of the sale and purchase of the Shares herein provided for and,
notwithstanding such completion, shall continue in full force and effect for the
benefit of the Purchaser in accordance with the terms thereof.

 

 

 

  

3.02Purchaser’s Representations and Warranties

 

The Purchaser represents and warrants to the Vendor, which representations and
warranties shall survive Closing by one year, that:

 

(a)the Purchaser is a corporation duly incorporated, organized and subsisting
under the laws of the Laws of Nevada; and,

 

(b)the Purchaser has good and sufficient power, authority and right to enter
into and deliver this Agreement and to complete the transactions to be completed
by the Purchaser contemplated hereby.

 

Article 4 - COVENANTS

 

4.01Taxes

 

The Purchaser does not assume and shall not be liable for any taxes under the
Income Tax Act (Canada) or any other taxes whatsoever which may be or become
payable by the Vendor including, without limiting the generality of the
foregoing, any taxes resulting from or arising as a consequence of the sale by
the Vendor to the Purchaser of the Shares herein contemplated, and the Vendor
shall indemnify and save harmless the Purchaser from and against all such taxes.

 

4.02Covenants of the Vendor

 

(1)         The Vendor shall indemnify and save harmless the Purchaser,
Vertility or any member thereof and the officers and directors of Vertility or
any member thereof from and against all liabilities (whether accrued, actual,
contingent or otherwise), claims and demands whatsoever including, without
limiting the generality of the foregoing, liabilities, claims and demands for
income, sales, excise or other taxes, of or in connection with Vertility or any
member thereof existing or incurred before the Closing Date which are not
disclosed in the financial statements, have not arisen in the usual and ordinary
course of Vertility or any member thereof’s business or have arisen in the usual
and ordinary course of Vertility or any member thereof’s business before the
Closing Date.

 

(2)         The Vendor shall ensure that the representations and warranties of
the Vendor set out in Section 3.01 over which the Vendor has reasonable control
are true and correct at the Time of Closing and that the conditions of closing
for the benefit of the Purchaser set out in Section 5.01(1) over which the
Vendor has reasonable control have been performed or complied with by the Time
of Closing.

 

(3)         The Vendor shall indemnify and save harmless the Purchaser from and
against all losses, damages or expenses directly or indirectly suffered by the
Purchaser resulting from any breach of any covenant of the Vendor contained in
this Agreement or from any inaccuracy or misrepresentation in any representation
or warranty set forth in Section 3.01.

 

 

 

  

4.03Covenants of the Purchaser

 

(1)         The Purchaser shall ensure that the representations and warranties
of the Purchaser set out in Section 3.02 over which the Purchaser has reasonable
control are true and correct at the Time of Closing and that the conditions of
closing for the benefit of the Vendor set out in Section 5.02(1) over which the
Purchaser has reasonable control have been performed or complied with by the
Time of Closing.

 

(2)         The Purchaser shall indemnify and save harmless the Vendor from and
against all losses, damages or expenses directly or indirectly suffered by the
Vendor resulting from any breach of any covenant of the Purchaser contained in
this Agreement or from any inaccuracy or misrepresentation in any representation
or warranty set forth in Section 3.02.

 

Article 5 - CONDITIONS

 

5.01Conditions for the Benefit of the Purchaser

 

(1)         The closing of the transactions contemplated herein is subject to
the following conditions which are for the exclusive benefit of the Purchaser to
be performed or complied with at or prior to the Time of Closing:

 

(a)the representations and warranties of the Vendor set forth in Section 3.01
shall be true and correct at the Time of Closing with the same force and effect
as if made at and as of such time;

 

(b)the Vendor shall have performed or complied with all of the terms, covenants
and conditions of this Agreement to be performed or complied with by the Vendor
at or prior to the Time of Closing;

 

(c)all directors and officers of Vertility or any member thereof specified by
the Purchaser shall resign;

 

(d)the Vendor and all directors, officers of Vertility or any member thereof
shall release Vertility or any member thereof from any and all possible claims
against Vertility or any member thereof arising from any act, matter or thing
arising at or prior to the Time of Closing;

 

(e)there shall be a non-competition agreement entered into between the
Purchaser, Vertility or any member thereof and the Vendor.

 

(f)the Purchaser shall have obtained a notice from the Minister under the
Investment Canada Act (Canada) that he is satisfied, or deemed to be satisfied,
that the transactions contemplated herein are likely to be of net benefit to
Canada;

 

(g)the Purchaser shall have given the requisite notice of the proposed
transaction under the Competition Act (Canada) and any waiting periods
prescribed thereunder shall have expired; and

 

(h)the form and legality of all matters incidental to the sale by the Vendor and
the purchase by the Purchaser of the Shares shall be subject to the approval of
the Purchaser’s counsel.

 

 

 

  

(2)         In case any term or covenant of the Vendor or condition to be
performed or complied with for the benefit of the Purchaser at or prior to the
Time of Closing shall not have been performed or complied with at or prior to
the Time of Closing, the Purchaser may, without limiting any other right that
the Purchaser may have, at its sole option, either:

 

(a)rescind this Agreement by notice to the Vendor, and in such event the
Purchaser shall be released from all obligations hereunder; or

 

(b)waive compliance with any such term, covenant or condition in whole or in
part on such terms as may be agreed upon without prejudice to any of its rights
of rescission in the event of non-performance of any other term, covenant or
condition in whole or in part;

 

and, if the Purchaser rescinds this Agreement pursuant to Section 5.01(2)(a) and
the term, covenant or condition for which the Purchaser has rescinded this
Agreement was one that the Vendor had covenanted, pursuant to Section 4.02(2),
to ensure had been performed or complied with, the Vendor shall be liable to the
Purchaser for any losses, damages or expenses incurred by the Purchaser as a
result of such breach.

 

5.02Conditions for the Benefit of the Vendor

 

(1)The sale by the Vendor and the purchase by the Purchaser of the Shares is
subject to the following conditions which are for the exclusive benefit of the
Vendor to be performed or complied with at or prior to the Time of Closing:

 

(a)the representations and warranties of the Purchaser set forth in Section 3.03
shall be true and correct at the Time of Closing with the same force and effect
as if made at and as of such time;

 

(b)the Purchaser shall have performed or complied with all of the terms,
covenants and conditions of this Agreement to be performed or complied with by
the Purchaser at or prior to the Time of Closing;

 

(c)the Vendor shall be furnished with such certificates, affidavits or statutory
declarations of the Purchaser or of officers of the Purchaser as the Vendor or
the Vendor’s counsel may reasonably think necessary in order to establish that
the terms, covenants and conditions contained in this Agreement to have been
performed or complied with by the Purchaser at or prior to the Time of Closing
have been performed and complied with and that the representations and
warranties of the Purchaser herein given are true and correct at the Time of
Closing;

 

(d)employment contracts on terms reasonable in the industry, including the usual
car allowances, benefits, non-competition and non-solicitation provisions, shall
be reached as set out below:

 



Name   Office   Term Rabea Allos   President of Vertility   5 years Michael
Grieco   Vice President of Vertility   5 years



  



 

 

 

Article 6 - GENERAL

 

6.01Further Assurances

 

Each of the Vendor and the Purchaser shall from time to time execute and deliver
all such further documents and instruments and do all acts and things as the
other party may, either before or after the Closing Date, reasonably require to
effectively carry out or better evidence or perfect the full intent and meaning
of this Agreement.

 

6.02Time of the Essence

 

Time shall be of the essence of this Agreement.

 

6.03Commissions

 

The Vendor shall indemnify and save harmless the Purchaser from and against any
claims whatsoever for any commission or other remuneration payable or alleged to
be payable to any person in respect of the sale and purchase of the Shares,
whether such person purports to act or have acted for the Vendor or the
Purchaser in connection with the sale of the Shares.

 

6.04Legal Fees

 

Each of the parties hereto shall pay their respective legal and accounting costs
and expenses incurred in connection with the preparation, execution and delivery
of this Agreement and all documents and instruments executed pursuant hereto and
any other costs and expenses whatsoever and howsoever incurred.

 

6.05Public Announcements

 

No public announcement or press release concerning the sale and purchase of the
Shares shall be made by the Vendor or the Purchaser without the prior consent
and joint approval of the Vendor and the Purchaser.

 

6.06Benefit of the Agreement

 

This Agreement shall enure to the benefit of and be binding upon the respective
heirs, executors, administrators, successors and permitted assigns of the
parties hereto.

 

6.07Entire Agreement

 

This Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and cancels and supersedes any prior
understandings and agreements between the parties hereto with respect thereto.
There are no representations, warranties, terms, conditions, undertakings or
collateral agreements, express, implied or statutory, between the parties other
than as expressly set forth in this Agreement.

 

6.08Amendments and Waiver

 

No modification of or amendment to this Agreement shall be valid or binding
unless set forth in writing and duly executed by both of the parties hereto and
no waiver of any breach of any term or provision of this Agreement shall be
effective or binding unless made in writing and signed by the party purporting
to give the same and, unless otherwise provided, shall be limited to the
specific breach waived.

 



 

 

 

6.09Assignment

 

This Agreement may not be assigned by the Vendor without the written consent of
the Purchaser but may be assigned by the Purchaser without the consent of the
Vendor to an affiliate of the Purchaser, provided that such affiliate enters
into a written agreement with the Vendor to be bound by the provisions of this
Agreement in all respects and to the same extent as the Purchaser is bound and
provided that the Purchaser shall continue to be bound by all the obligations
hereunder as if such assignment had not occurred and perform such obligations to
the extent that such affiliate fails to do so.

 

6.10Notices

 

Any demand, notice or other communication to be given in connection with this
Agreement shall be given in writing and shall be given by personal delivery, by
registered mail or by electronic means of communication addressed to the
recipient as follows:

 

To the Vendor:

56 Nappa St.
Richmond Hill, ON L4B 3T9
Attention: Rabea Allos

 

To the Purchaser:

3565 King Road, Unit 102 

King City, ON L7B 1M3
[Fax No.]: 905-833-9847
Attention: John G. Simmonds

 

or to such other address, individual or electronic communication number as may
be designated by notice given by either party to the other. Any demand, notice
or other communication given by personal delivery shall be conclusively deemed
to have been given on the day of actual delivery thereof and, if given by
registered mail, on the 5th Business Day following the deposit thereof in the
mail and, if given by electronic communication, on the day of transmittal
thereof if given during the normal business hours of the recipient and on the
Business Day during which such normal business hours next occur if not given
during such hours on any day. If the party giving any demand, notice or other
communication knows or ought reasonably to know of any difficulties with the
postal system which might affect the delivery of mail, any such demand, notice
or other communication shall not be mailed but shall be given by personal
delivery or by electronic communication.

 



 

 

 

6.11Independent Legal Advice

 

Each of the parties hereto acknowledges that he or she has obtained independent
legal advice in connection with the negotiation and execution of this Agreement
or, having been advised to do so, has declined to obtain independent legal
advice, and further acknowledges and agrees that he has read, understands, and
agrees to be bound by all of the terms and conditions contained herein.

 

6.12Governing Law

 

This Agreement shall be governed by and construed in accordance with the laws of
the Province of Ontario and the laws of Canada applicable therein.

 

6.13Attornment

 

For the purpose of all legal proceedings this Agreement shall be deemed to have
been performed in the Province of Ontario and the courts of the Province of
Ontario shall have jurisdiction to entertain any action arising under this
Agreement. The Vendor and the Purchaser each hereby attorns to the jurisdiction
of the courts of the Province of Ontario.

 

IN WITNESS WHEREOF the parties have executed this Agreement

 

SIGNED, SEALED AND DELIVERED

 

In the presence of:

 



/s/ Carrie Weiler   /s/ Rabea Allos   April 14, 2014 Witness   VERTILITY OIL &
GAS CORPORATION         I have authority to bind the corporation              
/s/ Carrie Weiler   /s/ Rabea Allos   April 14, 2014 Witness   RABEA ALLOS      
        /s/ Carrie Weiler   /s/ John G. Simmonds   April 14, 2014 Witness   BLVD
HOLDINGS, INC.         I have authority to bind the corporation    



 



--------------------------------------------------------------------------------



